DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 1, 3, 5, 6, 9, 12, 14, 16, 20 and 23 have been amended.
Claims 4, 8, 10-11, 15, 19 and 21-22 have been canceled
Claims 1-3, 5-7, 9, 12-14, 16-18, 20 and 23-24 are pending for examination.
Response to arguments
Re: 35 U.S.C. § 103 rejections
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
35 U.S.C. § 103 rejections are not withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-6, 9, 12, 14, 16-17, 20, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over “3GPP TS 38.213 V15.0.0 (2017-12)”, hereinafter “38213” in view of Aris Papasakellariou (US 2018/0227156 A1), hereinafter “Papasakellariou”, and further in view of PARK et al. (US 2019/0223199 A1), hereinafter “Park”, supported by Provisional application No. 62/622,732, filed on Jan. 26, 2018, provisional application No. 62/616,464, filed on Jan. 12, 2018.
Claims 1, 6, 12, and 17:
Regarding claim 1, 38213 teaches, ‘a method for determining a value of a target information field in Downlink Control Information, DCI (38213: § 9.2.3, “UE detects a DCI format 1_0 or a DCI format 1_1 that includes a PDSCH-to-HARQ-timing-indicator field”), ‘wherein the target information field indicates a slot offset between a Physical Downlink Shared Channel, PDSCH, and corresponding Hybrid Automatic Repeat request, HARO, feedback used by a User Equipment, UE’ (38213: § 9.2.3, “The PDSCH-to-HARQ-timing-indicator field values map to values for a number of slots indicated by higher layer parameter DL-data-DL-acknowledgement as defined in Table 9.2.1-1 from a set of number of slots provided by higher layer parameter Slot-timing-value-K1”), and the method comprises:
‘configuring a set of values for the slot offset indicated by the target information field in DCI corresponding to a first DCI format for the UE, wherein the set of values corresponding to the first DCI format comprises one value or more than one values’ (38213: Table 9.2.1-1: Mapping of PDSCH-to-HARQ_feedback timing indicator field values to numbers of slots).
38213 however does not expressly teach, ‘after determining to send DCI in a second DCI format to the UE”.
Papasakellariou, an analogous prior art, in the same field of endeavor in [0154] teaches about reconfiguration and use of different DCI ([0154],  “A predetermined DCI format transmitted in a UE specific search space, such as a first DCI format (fallback DCI format) monitored by a UE that has a smaller size than a second DCI format (non-fallback DCI format) monitored by the UE, can be used to provide fallback operation during time periods where parameters for transmissions to or from the UE are reconfigured by a gNB”).
Disclosure by Papasakellariou that the first DCI format may be used for reconfiguration, implies that the second DCI may be used for initial configuration and the second DCI format is the non-fallback DCI format.
‘first DCI format’ of the claim. The “determining to send DCI in a second DCI format to the UE” of the claim element may be linked to “reconfiguration” of Papasakellariou. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine disclosures of 38213 and Papasakellariou and come up with the claimed invention so that different values may be used based on the DCI used for configuration, “UE can use the former values when the UE detects a first DCI format, such as a fallback DCI format, and use the latter values when the UE detects a second DCI format, such as a non-fallback DCI format” (Papasakellariou: [0155]).
In 38213, the value of K1 is determined from the set of values provided in Table 9.2.1-1, whatever DCI format may be used (38213: § 9.2.3, “DCI format 1_0 or a DCI format 1_1 that includes a PDSCH-to-HARQ-timing-indicator field”).
38213, not expressly teaching the fallback and non-fallback DCI, disclosure by Park, “[0070] DCI format 0_0 and DCI format 1_0 may be referred to as fallback DCI formats, and DCI format 0_1 and DCI format 1_1 may be referred to as non-fallback DCI Formats” teaches the relationship between fallback DCI with 1_0 format, and non-fallback DCI with 1_1 format.
Therefore, the claim element, ‘setting a current value of the slot offset indicated by the target information field in the DCI in the second DCI format to be equal to one of the values of the set of values corresponding to the first DCI format’ is disclosed by combination of 38213 and Park.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine disclosures of 38213 and Park to specify two different DCI formats to be used for communication with user equipment for its configuration.
Papasakellariou teaches, ‘wherein the first DCI format is a non-fallback DCI format and the second DCI format is a fallback DCI format’ (disclosed by Papasakellariou as per discussion above).

Regarding claim 6, it is for a method complementary to method of claim 1. The claim elements, except the following are discussed in claim 1.
Regarding the claim element, ‘determining that the current value of the slot offset indicated by the target information field is valid in DCI in a second DCI format, in response to determining that the current value of the slot offset indicated by the target information field in the DCI in the second DCI format is not out of a value range of the set of values corresponding to the first DCI format’, though prior arts do not expressly teach this, it would have been obvious to a person of ordinary skill in the art based the teaching of 38213 that the values are chosen from the list of values provided in table 9.2.1-1.
Claim is rejected based on rejection of claim 1.

Regarding claim 12, it is a change in category compared to claim 1.
Prior art Papasakellariou discloses processor and transceivers in Figs. 2 and 3. Claim elements are discussed above in claim 1.
Claim is rejected based on rejection of claim 1.
Claim 17, being a change in category with respect to claim 6, is rejected based on rejection of claim 6.

Claims 3 and 14:
Regarding claim 3, combination of 38213, Papasakellariou and Park teaches the ‘method according to claim 1’ (discussed above).
‘wherein the setting a current value of the slot offset indicated by the target information field in the DCI in the second DCI format based on the set of values corresponding to the first DCI format comprises:
selecting, from the set of values corresponding to the first DCI format, a value as the current value of the slot offset indicated by the target information field in the DCI in the second DCI format; or
selecting a value from another set of values for the slot offset indicated by the target information field in DCI corresponding to the second DCI format, and taking the value as the current value of the slot offset indicated by the target information field in the DCI in the second DCI format in response to determining that the value is not greater than a maximum value in the set of values corresponding to the first DCI format’ is not expressly taught by the prior art combination used for claim 1, the claim is obvious to a person of ordinary skill in the art based on the disclosures above prior arts about teaching of K1 values as 3 bits disclosed in table 9.2.1-1 of 38321 and that the configured values should be from the set of values disclosed in the table § 9.2.3.
Claim 14 is change in category with respect to claim 3. Claim is rejected based on rejection of claim 3.


Claims 5, 9, 16, and 20:
Regarding claim 5, combination of 38213, Papasakellariou and Park teaches the ‘method according to claim 1’ (discussed above). 
The claim ‘wherein, after setting the current value of the slot offset indicated by the target information field in the DCI in the second DCI format, the method further comprises:
sending the DCI in the second DCI format to the UE, and triggering the UE to perform the HARQ feedback to the network side based on the current value of the slot offset indicated by the target 
DCI’s sent to the UE to perform HARQ feedback based on the set values of K1 as discussed above in claim 1. It is implied that the UE will abide by the configuration received by it in the DCI. The current value is assumed to be value that is most recently received by the UE or any default action assumed in absence of it as disclosed by 38321 in § 9.2.3.
Claim 9 is rejected based on rejection of claim 5.
Claim 16 is a change in category compared to claim 9 and is rejected based on rejection of claim 5.
Claim 20 is rejected based on rejection of claim 5.

Regarding claim 23, combination of 38213, Papasakellariou and Park teaches the ‘method according to claim 1’ (discussed above), ‘wherein the fallback DCI format is DCI format 1_0, and the non-fallback DCI format is a DCI format used for scheduling Physical Downlink Shared Channel, PDSCH, other than the DCI format 1_0’ (discussed above in claim 1 in relation to disclosure by Park in [0070]).

Regarding claim 24, combination of 38213, Papasakellariou and Park teaches the ‘method according to claim 23’ (discussed above), wherein the non-fallback DCI format is a DCI format 1_1 (discussed above in claim 1 in relation to disclosure by Park in [0070]).












Claims 2, 7, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over combination of 38213, Papasakellariou and Park as applied to claim 1 above, and further in view of R1-1800947, “On UE Behavior for UCI Reporting and Other Issues”, source Ericsson, hereinafter “Ericsson”.
Claims 2, 7, 13, and 18:
Regarding claim 2, combination of 38213, Papasakellariou and Park teaches the ‘method according to claim 1’ (discussed above) further comprising:
Combination of 38213, Papasakellariou and Park however do not expressly teach, ‘notifying, through a Radio Resource Control, RRC, message, the UE of the set of values corresponding to the first DCI format’.
Ericsson in the same field of endeavor teaches, ‘notifying, through a Radio Resource Control, RRC, message, the UE of the set of values corresponding to the first DCI format’, in § 2.1, 

    PNG
    media_image1.png
    128
    731
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Ericsson with that of 38213, Papasakellariou and Park and come up with the claimed invention motivated by use of RRC signaling for configuration of user equipment.
Claim 7 is rejected based on rejection of claim 2.
Claim 13 is a change in category with respect to claim 2. Claim is rejected based on rejection of claim 2.
Claim 18, being a change in category with respect to claim 7, is rejected based on rejection of claim 7.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
R1-1719643 teaches DCI contents and formats.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895. The examiner can normally be reached Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462                                                                                                                                                                                                        
/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462